Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest
                            Illinois Official Reports                       to the accuracy
                                                                            and integrity of
                                                                            this document
                                   Appellate Court                          Date: 2021.01.21
                                                                            09:58:11 -06'00'



             Foley v. Builtech Construction, Inc., 2019 IL App (1st) 180941



Appellate Court         JOHN   FOLEY,     Plaintiff-Appellant,         v.     BUILTECH
Caption                 CONSTRUCTION, INC., Defendant-Appellee.



District & No.          First District, Second Division
                        No. 1-18-0941



Filed                   July 23, 2019



Decision Under          Appeal from the Circuit Court of Cook County, No. 16-L-2809; the
Review                  Hon. Kathy M. Flanagan, Judge, presiding.



Judgment                Reversed and remanded.


Counsel on              Steven A. Berman, of Anesi, Ozmon, Rodin, Novak & Kohen, Ltd., of
Appeal                  Chicago, for appellant.

                        Dustin J. Karrison, of Purcell & Wardrove, Chtrd., of Chicago, for
                        appellee.



Panel                   JUSTICE HYMAN delivered the judgment of the court, with opinion.
                        Justice Pucinski concurred in the judgment and opinion.
                        Justice Mason dissented, with opinion.
                                             OPINION

¶1        An employee of a subcontractor was injured while moving rebar used for concrete
     installation. He sued the general contractor, Builtech Construction, Inc. (Builtech), for
     negligence. After discovery closed, Builtech moved for summary judgment, arguing it had
     neither actual nor constructive notice of any dangerous condition at the jobsite. The trial court
     granted summary judgment. We reverse and remand for further proceedings.
¶2        We hold that the issue of whether Builtech retained sufficient control over the
     subcontractor’s work to trigger liability for its employee’s injury presents a question of fact,
     precluding summary judgment. Builtech had a project superintendent who inspected the jobsite
     daily, its own safety measures in place, a safety manual, ongoing training, and a safety
     supervisor monitoring safety at the worksite who was authorized to halt the subcontractor’s
     unsafe work practices. Builtech also employed an outside safety auditor who worked closely
     with the safety supervisor. The contract between Builtech and the subcontractor required the
     subcontractor to comply with Builtech’s own safety rules. Because a material question of fact
     arises regarding the issue of compliance with Builtech’s own safety rules, summary judgment
     is inappropriate.

¶3                                           Background
¶4                                   Second Amended Complaint
¶5       While attempting to retrieve buried rebar on the jobsite, John Foley was injured. Foley’s
     second amended complaint alleged construction negligence in that Builtech had the authority
     to stop the work, refuse the work and materials, “and/or order changes in the work, in the event
     the work was being performed in a dangerous manner or for any other reason.” Foley also
     alleged that Builtech had a duty to exercise reasonable care at the site, including providing
     proper and safe placement of the rebar, and failed to (i) provide a safe workplace, (ii) inspect
     and supervise the work, (iii) warn of dangerous conditions, and (iv) provide adequate space to
     store the rebar.
¶6       A second count, “Premises Liability,” alleged Builtech had a duty to maintain the jobsite
     and through its negligence caused the premises “to become and remain in a dangerous
     condition.” Builtech “improperly operated, managed, maintained, and controlled” the
     worksite; failed to properly move the rebar, allowing it to be moved and buried; failed to
     reasonably inspect and warn Foley of the dangerous condition; and failed to provide space to
     adequately store the rebar.

¶7                                           Depositions
¶8       Builtech retained two subcontractors, Chicago Town Construction (Chicago Town) and
     Precision Excavation, Inc. (Precision), to do the foundation work. Precision would excavate
     the site, while Chicago Town was to perform concrete services for the building’s foundation.
     The concrete structures were reinforced with steel rebar; Chicago Town’s work included
     placing rebar into the forms, pouring concrete into the forms, and then stripping the forms. The
     rebar was stacked on-site.




                                                 -2-
¶9                                               Bob Bokar
¶ 10        Builtech’s superintendent for the project, Bob Bokar, had a storefront office across from
       the jobsite. Bokar supervised all the subcontractors on the jobsite and was part of the safety
       department. Eliminating jobsite hazards was part of Bokar’s duties. Bokar, on a daily basis,
       inspected the workplace, arriving at the jobsite around 6 a.m. Builtech had the authority to
       direct people how to properly lift heavy items on the jobsite. Part of Bokar’s job was to stop a
       worker from improperly lifting a heavy item. If Bokar determined a subcontractor’s “means
       and methods” were unsafe, he had the authority to stop the subcontractor and direct safety or
       work method changes. Chicago Town employees were required to comply with all decisions
       made by Builtech regarding safety requirements.
¶ 11        Builtech had an auditor who would periodically inspect the jobsite to identify unsafe
       conditions or work methods and then notify Bokar of any concerns. John Ribskis, Builtech’s
       safety supervisor, accompanied the auditor and possessed the authority to require workers to
       change unsafe work means and methods.
¶ 12        Builtech’s safety manual required subcontractors to comply with its “means and methods”
       provisions, including lifting and material handling. Builtech held weekly meetings for its
       subcontractors on various safety topics.
¶ 13        Bokar took photographs of the jobsite, “usually daily.” During the deposition he testified
       about photographs taken on May 11 and May 15. Bokar stated he did not take photographs to
       try to document where the incident occurred.
¶ 14        Chicago Town ordered the rebar for the concrete work and scheduled delivery. Chicago
       Town workers unloaded the rebar, but Bokar controlled its storage on-site. Further, if Chicago
       Town wanted to store the rebar in a location or manner that could have been hazardous to
       workers, Bokar would “not allow that” and had authority to tell Chicago Town to “re-store or
       re-organize their rebar.”
¶ 15        Bokar approved certain areas to store the rebar, which required communication with
       Chicago Town. The standing agreement for subcontractor work included as a general condition
       of all work performed: “the subcontractor shall store its materials within the locations as
       approved by the contract.” In Bokar’s experience this was a “smaller” jobsite with limited
       space. The project was small enough not to need assistant superintendents.
¶ 16       When Foley’s counsel asked Bokar about Builtech’s safety rules, “hypothetically, if
       Chicago Town argued with you, *** your direction would trump Chicago Town’s?” Bokar
       answered, “[a]bsolutely.” Bokar stated he had authority to inspect the rebar at any time. If he
       inspected and found the rebar “tangled up,” he would have told Chicago Town. The excavating
       company brought sand in a dump truck to use as backfill. If the excavators left dirt or “spoils”
       (mounds of dirt) on the site, he would have required them to clean it up as improper and
       potentially unsafe.
¶ 17       The rebar was delivered to the jobsite on May 1, 2015. Two Chicago Town employees,
       Ismael Ramirez, a carpenter, and Juan Alfaro, a laborer, and others moved the rebar from the
       delivery spot to a spot closer to the building. They tried to stack the rebar so that it would not
       tangle.
¶ 18       Bokar did not see Foley lifting rebar on May 21, nor did he see Foley hurt himself. Foley
       told Bokar he “twinged” his back. Bokar had him fill out an incident report form.



                                                   -3-
¶ 19                                  Michael Chapman Deposition
¶ 20          Michael Chapman, the owner and president of Chicago Town, testified that he decided
       where to store the rebar on the jobsite but Bokar had the authority to tell Chapman to move the
       rebar or to stop work if necessary. Sometime between May 4 and May 15, Ramirez, Alfaro,
       and another carpenter moved and restacked the rebar.

¶ 21                                    Jonathan Ribskis Deposition
¶ 22        Jonathan Ribskis, who had been Builtech’s project manager/safety coordinator, testified
       remotely from North Carolina. For this project Ribskis acted as the safety coordinator,
       generally responsible for safety on the jobsite. He conducted occasional safety audits on-site,
       inspecting the subcontractors’ work methods and making recommendations. Bokar was on the
       jobsite on a daily basis; a project manager was not on-site daily but “no less than every other
       week.” One of Bokar’s duties was to determine safety concerns. The project manager had the
       authority to stop a subcontractor performing unsafe work or to change the means or method of
       lifting.
¶ 23        The means and methods of work were each subcontractor’s responsibility. The general
       contractor was responsible for coordinating the work between the subcontractors and for
       alerting the subcontractors about unsafe storage. Builtech had the authority to instruct Chicago
       Town to restack or move the rebar if it believed Chicago Town had stacked the rebar in an
       unsafe manner or location.
¶ 24        Builtech had a safety manual, an “Injury & Illness Prevention Program,” and weekly safety
       meetings at the jobsites.
¶ 25        A safety inspector hired by Builtech for a safety program prepared a report for Builtech,
       “Construction Hazard Identification and Risk Assessment 2015.” Section 13, labeled
       “Ergonomics,” addressed “identification and assessment of hazardous manual tasks:” If
       Builtech saw a subcontractor lifting with poor or dangerous form, it had the authority to stop
       him. Another section, “Lifting and Material Handling,” contained bullet points on safe lifting.
¶ 26        Before Foley’s accident, Ribskis was unaware of any complaints about where or how safely
       the rebar was stacked. Ribskis stated “at that time it was an average size project.”
¶ 27        Ribskis identified four color photographs that, according to the Chicago Town attorney,
       were taken “sometime in May of 2015.” The undated photographs show four views of the rebar
       in various piles next to a brick wall. Ribskis did not think the way the rebar was stacked in any
       of the photographs was a “deviation of the safety standard.”

¶ 28                                    Patrick Burns Deposition
¶ 29       Patrick Burns was the estimator/project manager for Precision. Precision’s contract with
       Builtech required compliance with all safety rules and regulations and to keep daily work
       reports. Precision would dig according to the blueprints, and then the concrete company would
       come in to pour footings. Burns agreed that the photographs showed mounds of dirt. Burns
       stated the jobsite was small and without room to “spread out.” He heard one of the ironworkers
       complain that it was not easy to walk around because of the small jobsite, excavations, and
       rebar “all over.” On this job, Precision did not create any mound of dirt that could have
       inadvertently covered any materials nearby. Precision did not move any of the piles of rebar.



                                                   -4-
¶ 30                                  Ismael Ramirez and Juan Alfaro
¶ 31       Ramirez and Alfaro each testified through a Spanish interpreter. Ramirez was a union
       carpenter working for Chicago Town for 30 years, the last 12 years as a foreman. Ramirez
       went through Occupational Safety and Health Administration (OSHA) safety training.
       Whenever Chicago Town started a new job, the superintendents for the general contractors
       held a safety orientation. In Ramirez’s experience, the chain of command was Mike Chapman,
       Bob Bokar, and then Ramirez. Only ironworkers were permitted to handle the rebar.
¶ 32       Alfaro was a laborer with Chicago Town for five years. The carpenters and laborers from
       Chicago Town would not move the rebar pile unless the ironworkers or Chapman told them to
       do so. Alfaro was on-site and saw Foley on “six or eight” occasions around the time of the
       accident, which occurred somewhere in the middle of those days. The following exchange was
       had:
                   “Q. Did you see Mr. Foley pulling rebar and hurting his back?
                   A. I saw him pulling it, but I don’t know if that’s the moment when he injured
               himself.
                   Q. Were you present—when you saw Mr. Foley pulling rebar, did you see him
               pulling it from a stack of rebar?
                   A. Yes.
                   Q. At the time you saw Mr. Foley pulling the rebar from the stack of rebar, was the
               stack organized in bundles of rebar that were tied together or was it all loose rebar?
                   A. It was all tied together and it was in one place and it was all stacked on top of
               each other, but it was all organized in that one place.
                   Q. When you say ‘tied together,’ did it have metal ties with—tying various, bundles
               of rebar?
                   A. Yes. It’s a wire—it’s tied—held together by a wire and they all have a number,
               and that’s the way that it’s sent from the factory.”
¶ 33       Alfaro was told to move the rebar; he asked Foley how they wanted it stacked. Ramirez
       told him what to do.

¶ 34                                      John Foley Deposition
¶ 35       As the general contractor, Builtech oversaw the whole project. If Bokar directed Foley to
       have the workers wear their safety vests or use rebar caps for safety, Foley had to comply. If
       Bokar had determined the rebar was tangled and Foley should not have worked on it until it
       was safe, Foley would have had to wait. If Foley had a safety concern and Chapman was not
       present, he would have told Bokar about his concern. Before Foley’s injury, Bokar pointed out
       the lack of safety caps on the rebar and that one of the ironworkers was not wearing a safety
       vest.
¶ 36       Chicago Town ironworkers were not on the site when the rebar was delivered, and Foley
       did not know who decided where to put it. When Foley arrived on the morning of his injury,
       the rebar had been moved to a different spot from the last time he saw it, some 5 to 10 days
       before. The pile was a “tangled mess.” Standard procedure would require tagging the rebar,
       separating it by size, and then stacking it on wooden four-by-fours. But the rebar was neither
       sorted nor stacked properly, and some of the tags were missing. Foley had to pull the rebar he
       needed out of the pile, as it was “hidden” under the pile. Foley explained the rebar was not

                                                  -5-
       completely buried but there was “a fair amount” of dirt covering some of the pile. Under union
       rules, laborers were not allowed to handle the rebar, and Foley was not allowed to ask laborers
       for help in handling the rebar.
¶ 37       Foley opined that there was plenty of room to stack the rebar but the way it was moved
       “was like somebody was in a hurry.” On that morning, Foley was told that Builtech and
       Chapman wanted to pour concrete by noon, so he “had to just work at it and get the rebar out.”
       Foley had been working about 45 minutes before he injured himself.

¶ 38                                           Photographs
¶ 39       Included in the record were several exhibits comprising photographs of the jobsite from
       different angles and on different days. While most of the photographs are in black and white,
       four color photographs depict the rebar stack identified by Ribskis. Only the color photographs
       elucidate the assembly of the rebar stack, but the dates the photographs were taken are unclear.

¶ 40                            Contract Between Builtech and Chicago Town
¶ 41       The first paragraph, “Scope of Work,” of Builtech’s contract with Foley’s employer,
       subcontractor Chicago Town, specified Chicago Town would “furnish all labor, material,
       service and equipment.” Chicago Town also “assume[d] all duties, obligations, liabilities and
       responsibilities” related to its work that Builtech assumed via its contract with the “Owner.”
¶ 42       Paragraph 12 (“Insurance Requirements and Indemnification”) states that Chicago Town
       “shall *** indemnify and save harmless” Builtech, the “Owner,” and the architect for any
       liability for injuries to Chicago Town or its employees resulting from negligence.
¶ 43       Regarding safety, paragraph 18 (“Safety”) provides Chicago Town “shall at all times
       comply with all safety rules, regulations, and requirements” of “applicable codes, ordinances,
       and specifications.” Paragraph 18 also provides Chicago Town would be responsible for
       damages that occurred as a result of its fault or negligence and would “protect the materials
       and work from deterioration and damage during construction.” Further, paragraph 18 states
       that “[n]othing contained herein shall be construed as imposing liability on [Builtech] or
       Owner” for Chicago Town’s obligation to ensure safety at the jobsite. Another provision
       requires Chicago Town to “comply with all decisions of the Contractor or Owner relative to
       safety requirements” and that Chicago Town “shall be liable for maintaining strict adherence
       to all safety regulations, including full-time maintenance of fully adequate safety standards to
       protect the general public, work force and any and all parties.”
¶ 44       Paragraph 18 adds: “In order to provide safety controls to protect the life and health of
       employees and other persons, to prevent damage to property, materials, supplies and equipment
       ***, [Chicago Town] will take *** such additional measures as [Builtech] may determine to
       be reasonably necessary for the purpose.” Additionally, “[n]othing contained herein shall be
       construed as imposing liability on [Builtech] or Owner for the obligation of Chicago Town to
       take all measures necessary to ensure the safety of its employees, agents and other persons at
       the job site for matters related to the work contemplated.”
¶ 45       Regarding deliveries of equipment or material, paragraph 25 (“Deliveries of Equipment or
       Material”) makes Chicago Town responsible for the “handling, unloading and safe storage” of
       material delivered to the project site. Builtech “may cooperate with the unloading of said



                                                  -6-
       materials” but would not be responsible for any shortage and would be paid for its services.

¶ 46                                         Summary Judgment
¶ 47       The trial court found the contract between Chicago Town and Builtech did not indicate
       control over incidental aspects of the work or the safety of the project. According to the trial
       court, the responsibility for the delivery, handling, unloading, and storage of the rebar was
       Chicago Town’s, not Builtech’s. The trial court cited comment c to section 414 of the
       Restatement (Second) of Torts, that “[t]here must be such a retention of a right of supervision
       that the contractor is not entirely free to do the work in his own way.” Restatement (Second)
       of Torts § 414 cmt. c (1965). The trial court also cited Maggi v. RAS Development, Inc., 2011
       IL App (1st) 091955, ¶ 44.
¶ 48       Additionally, the trial court found no evidence that Builtech had actual or constructive
       notice of any dangerous condition regarding the pile of rebar, specifically that there was
       tangled rebar hidden under the pile.

¶ 49                                              Analysis
¶ 50       The purpose of summary judgment is not to try a question of fact but to determine the
       existence of any genuine issue of fact. Northern Illinois Emergency Physicians v. Landau,
       Omahana & Kopka, Ltd., 216 Ill. 2d 294, 305 (2005). Summary judgment is appropriate where
       the pleadings, depositions, and admissions on file, as well as any affidavits and exhibits, when
       viewed in the light most favorable to the nonmoving party, demonstrate that there is no genuine
       issue of material fact and the moving party is entitled to judgment as a matter of law. 735 ILCS
       5/2-1005(c) (West 2014); Pestka v. Town of Fort Sheridan Co., 371 Ill. App. 3d 286, 299
       (2007) (citing Martens v. MCL Construction Corp., 347 Ill. App. 3d 303, 312 (2004)).
¶ 51       To survive summary judgment, the nonmoving party does not have to prove his or her case
       but must present some factual basis that arguably entitles the party to a judgment. Robidoux v.
       Oliphant, 201 Ill. 2d 324, 335 (2002). The court may draw inferences from undisputed facts;
       however, if reasonable persons could draw divergent inferences from those facts, the motion
       for summary judgment should be denied, and the trier of fact should decide the issue. Martinez
       v. Mobil Oil Corp., 296 Ill. App. 3d 607, 611 (1998). “Although the use of a summary judgment
       procedure is encouraged as an aid in expeditious disposition of a lawsuit, it is a drastic means
       of disposing of litigation and should only be allowed when the right of the moving party is
       clear and free from doubt.” Id.
¶ 52       We review a grant or denial of summary judgment de novo. Weather-Tite, Inc. v. University
       of St. Francis, 233 Ill. 2d 385, 389 (2009).

¶ 53                                              Control
¶ 54       Foley asserts the record contains substantial evidence that the general contractor, Builtech,
       retained contractual control over the work of the subcontractor, Chicago Town, and negligently
       failed to exercise its control by allowing unsafe material storage and handling to occur.
¶ 55       The party in control is the proper party to be charged with the responsibility of preventing
       negligent performance. Carney v. Union Pacific R.R. Co., 2016 IL 118984, ¶ 32. Carney
       addressed the issue of the existence of a duty on the part of one who hires a subcontractor in
       the context of a construction-related injury and expressly adopted section 414 of the

                                                   -7-
       Restatement (Second) of Torts for negligence cases involving construction-related injuries. Id.
       ¶¶ 33-36. To state a claim for negligence under section 414, the plaintiff must allege that the
       defendant owed him a duty, that the defendant breached that duty, and that plaintiff’s injury
       was proximately caused by the breach. Id. Whether the duty exists is a question of law and
       turns on whether the defendant controls the work in such a manner that he should be held liable.
       Martens, 347 Ill. App. 3d at 315.
¶ 56        Section 414 states: “One who entrusts work to an independent contractor, but who retains
       the control of any part of the work, is subject to liability for physical harm to others for whose
       safety the employer owes a duty to exercise reasonable care, which is caused by his failure to
       exercise his control with reasonable care.” (Emphasis added.) Restatement (Second) of Torts
       § 414 (1965). Comment c to section 414 of the Restatement states “There must be such a
       retention of a right of supervision that the contractor is not entirely free to do the work in his
       own way.” Id. § 414 cmt. c.
¶ 57        “The best indicator of whether a defendant retained control sufficient to trigger the
       potential for liability under section 414 is the written agreement between the defendant and the
       contractor.” Carney, 2016 IL 118984, ¶ 41. But even if the agreement provides no evidence
       the defendant retained control, evidence of the defendant’s conduct at variance with the
       agreement may still demonstrate that control. Id. For example, “ ‘[a] general contractor may
       retain control over the independent contractor’s work by contract, ‘supervisory, operational, or
       some mix thereof.’ ” Lederer v. Executive Construction, Inc., 2014 IL App (1st) 123170, ¶ 56
       (quoting Martens, 347 Ill. App. 3d at 318). A party retaining some control over the safety of
       the work then has a duty to exercise its control with ordinary care. Id.
¶ 58        In construction negligence cases, the trier of fact determines the extent of supervision of a
       contractor’s control over a subcontractor’s work. Bokodi v. Foster Wheeler Robbins, Inc., 312
       Ill. App. 3d 1051 (2000). In Bokodi, the subcontractor’s employee sued the general contractor
       after suffering a back injury. Id. at 1057. This court held “[i]n a construction negligence action,
       the trier of fact must determine whether a contractor retained such control over the work of the
       subcontractors that the contractor was required to supervise and its failure to supervise in any
       of the ways ascribed in the complaint was a proximate cause of the injury.” Id. at 1059.
¶ 59        Another case where this court concluded that whether a general contractor retained
       sufficient control to trigger section 414 liability presented a fact question is Grillo v. Yeager
       Construction, 387 Ill. App. 3d 577, 594 (2008). The contract between the contractor and the
       owner gave the contractor control of the operative details and safety at the construction site,
       specifying the contractor was solely “responsible for all safety precautions and programs.”
       (Internal quotation marks omitted.) Id. Trial testimony established the contractor was on-site
       on a daily basis, inspecting the jobsite and actively supervising the subcontractors. Id. The
       plaintiff testified he would be told to stop what he was doing and to start something else. Id.
       This court held there was sufficient evidence of retained control to present a question of fact
       for the jury to decide. Id. at 595. This court further held that, even if the defendant contractor
       did not exercise sufficient control to owe the plaintiff a duty under section 414 of the
       Restatement, the evidence showed the contractor, as possessor of the land, owed the plaintiff
       a duty under section 343 of the Restatement. Id.
¶ 60        The contract between Builtech and Chicago Town gave Builtech the power to stop the
       work of Chicago Town’s employees. Bokar testified that, in any disagreement about safety
       rules, his direction would “absolutely” overrule Chicago Town’s. Bokar controlled the rebar

                                                    -8-
       storage on the jobsite. According to Bokar, he had authority to inspect the rebar at any time
       and if he found the rebar “tangled up” he would have told Chicago Town. He also would not
       have allowed Chicago Town to store materials in an unsafe location or manner and would have
       required the excavating company to clean up any dirt or “spoils” that were improper and
       potentially unsafe.
¶ 61        Builtech relies on Carney, 2016 IL 118984, arguing the contract made Chicago Town
       solely responsible for its own work and jobsite materials. In Carney, a subcontractor’s
       employee/son sued the owner railroad that hired the contractor. Id. ¶ 5. The owner railroad
       invited a scrap contractor to bid on a bridge demolition, and the scrap contractor, in turn,
       contacted Carney Group, Inc. (Carney), with which it had a 20-year business relationship. Id.
       Carney’s president attended the prebid meeting on a “handshake agreement.” Id. When the
       railroad accepted the bid, the railroad and the contractor entered into a “Purchase and Removal
       Agreement” whereby the contractor would purchase the bridge and provide all the labor, tools,
       and material necessary to remove the bridge. Id. ¶ 6. The railroad was unaware of any
       agreement between the contractor and Carney. Id. The son of Carney’s president was injured
       after being called in to help with a bridge demolition. Id. ¶ 8. His complaint against the
       defendant railroad alleged negligence in failing to discover and disclose to either the contractor
       or the plaintiff the presence of a dangerous condition. Id. ¶ 10. The complaint further alleged
       the railroad retained control over the work and safety of the demolition project but negligently
       failed to develop a plan and supervise the work. Id. The Illinois Supreme Court found no
       evidence that the railroad retained at least some degree of control over how the independent
       contractor performed the demolition work. Id. ¶ 91.
¶ 62        Carney, however, confined its analysis to whether the railroad retained control over the
       work of its contractor “such that direct liability might attach under section 414 [of the
       Restatement].” Id. ¶ 40. “The issue of a defendant’s retained control may be decided as a matter
       of law where the evidence is insufficient to create a factual question.” Id. ¶ 41.
¶ 63        In contrast to the facts in Carney, here the witnesses’ testimony was not unequivocal
       regarding the amount of control Builtech had over the project but, rather, presents a genuine
       issue of material fact. Builtech’s safety manager, Ribskis, testified that Builtech as the general
       contractor retained responsibility for ensuring the jobsite workers’ safety and, further, that
       everyone from Builtech was responsible for safety “even if it’s not their daily responsibility.”
       Ribskis admitted that, if a subcontractor were performing work in an unsafe manner, Builtech
       would have the authority to stop the work. Additionally, under the contract Builtech had
       authority over Chicago Town’s work; Builtech’s safety manual contained requirements
       Chicago Town had to follow. “The party who retains control is the logical party upon whom
       to impose a duty to ensure worker safety. Penalizing a general contractor’s efforts to promote
       safety and coordinate a general safety program among various independent contractors at a
       large jobsite hardly serves to advance the goal of work site safety.” Martens, 347 Ill. App. 3d
       at 318.
¶ 64        Significantly, “the existence of a safety program, safety manual or safety director does not
       constitute retained control per se; the court must still conduct an analysis pursuant to the
       section 414 retained control exception.” Id. In Martens, the subcontractor informed the
       contractor it could not comply with a particular rule and instead insisted on the OSHA standard
       for ironworkers, as incorporated into the contractor’s safety manual. Id. But the subcontractor
       rejected the general contractor’s suggestion regarding the rule and kept control of its own

                                                   -9-
       methods. Id. Thus the contractor did not retain or exercise authority over the subcontractor’s
       method of operation. See Cochran v. George Sollitt Construction Co., 358 Ill. App. 3d 865,
       878-79 (2005) (summary judgment affirmed where defendant did not (i) employ full-time
       safety manager, (ii) conduct safety meetings for subcontractors, (iii) require superintendent to
       do a daily “walk-through,” (iv) get involved in specific details of subcontractors’ safety means,
       (v) actively inspect for safety violations, or (vi) empower all employees to halt subcontractors’
       work on observing safety violations).
¶ 65       Indeed, only the party with retained control “over incidental aspects of the work” should
       be charged with the responsibility of preventing negligent performance. Fonseca v. Clark
       Construction Group, LLC, 2014 IL App (1st) 130308, ¶ 29. For example, in Fonseca, the
       defendant contractor did not have any control over the way the subcontractor did its work—
       the subcontractor’s foreman directed and supervised the subcontractor’s employees, the
       subcontractor was responsible for cleaning up its own debris, the contractor never stopped the
       subcontractor’s work, and the subcontractor controlled “the means and methods of its own
       work during construction of the building.” (Emphasis added.) Id. The language of the
       subcontract, the employees’ depositions about the actual practice at the site, and the
       subcontractor’s foreman’s affidavit and testimony all indicated the defendant contractor did
       not retain sufficient control over the subcontractor’s work to trigger section 414 of the
       Restatement (Second) of Torts. Id. ¶ 31. Thus, as a matter of law, the defendant did not owe a
       duty to exercise reasonable care, and the appellate court affirmed the grant of summary
       judgment. Id.
¶ 66       Nor did the general contractor retain sufficient control of the subcontractor’s employee so
       as to impose liability in Snow v. Power Construction Co., 2017 IL App (1st) 151226. There,
       the plaintiff was a surveyor for a subcontractor hired by the general contractor and was injured
       when he tried to move several sheets of leftover drywall that had been stacked by a different
       subcontractor. Id. ¶ 1. The evidence showed the custom and practice was that one subcontractor
       was not permitted to move the materials of another subcontractor. Id. ¶ 24. Under the contracts,
       the defendants’ safety program included employing a safety director and requiring the
       subcontractors to have “competent supervision,” conduct weekly “toolbox talks,” and have a
       general safety manual. Id. ¶ 54. Each subcontractor was responsible for all labor, materials,
       tools, equipment, and supervision and “to do all things necessary for the proper and complete
       performance of the work.” Id. ¶ 55. Thus, the general contractor did not retain control of the
       subcontractor’s employee’s performance or method sufficient to impose a duty on the general.
       Id.
¶ 67       The evidence in Fonseca and Snow did not approach the degree of supervision or
       inspection demonstrated in the testimony by Builtech’s witnesses and Foley. We decide the
       issue of whether the amount of the contractor’s control triggers potential liability as a matter
       of law only when the evidence presented is insufficient to create a factual question. Wilkerson
       v. Paul H. Schwendener, Inc., 379 Ill. App. 3d 491, 497 (2008). The actual practice of Builtech
       demonstrates enough close control to survive the summary judgment motion.
¶ 68       Under these facts, we will follow the approach of Wilkerson, where this court held
       summary judgment to be improper. In Wilkerson, a genuine issue of material fact existed as to
       whether (i) general contractor retained sufficient control of subcontractor’s work and safety on
       the construction site and (ii) whether the general contractor knew or should have known of the
       dangerous condition created by the subcontractor, triggering liability under the plaintiff’s

                                                  - 10 -
       premises liability theory. Id.; see also Bokodi, 312 Ill. App. 3d 1051 (general contractor
       promulgated multiple safety measures for subcontractors to follow); Aguirre v. Turner
       Construction Co., 501 F.3d 825, 829 (7th Cir. 2007) (same).
¶ 69       Regarding duty, the dissent writes that Builtech “clearly” retained control over safety to a
       degree sufficient, as a matter of law, to render it potentially liable for its own negligence under
       section 414 (Restatement (Second) of Torts § 414 cmt. a, at 387 (1965)). Infra ¶ 94. But the
       dissent reframes the issue. As the dissent sees it, the issue is “whether Foley has raised a
       genuine issue of material fact as to whether (i) Builtech breached its duty and (ii) whether that
       breach was a proximate cause of his injury.” Infra ¶ 96; see also Nowak v. Coghill, 296 Ill.
       App. 3d 886, 892 (1998) (tow truck driver failed to establish homeowner’s duty to shovel snow
       on driveway). The dissent then concludes that there was no evidence of proximate cause and
       Foley loses.
¶ 70       Generally, the existence of proximate cause presents a question of fact for the jury. Nowak,
       296 Ill. App. 3d at 895. Liability may not be based on speculation, imagination, or mere
       conjecture. Id. Nor does the bare possibility of a causal connection raise a factual inference.
       Id. at 896. But where the facts support more than one logical conclusion, circumstantial
       evidence can be sufficient to establish proximate cause to overcome summary judgment, as
       long as the inference may reasonably be drawn. Id. (citing Mort v. Walter, 98 Ill. 2d 391, 396-
       97 (1983)).
¶ 71       Consider Nowak, 296 Ill. App. 3d 886. The plaintiff failed to establish the duty element of
       his negligence claim, which, by itself, entitled the defendants to summary judgment. Id. at 895.
       The court went on to address the proximate cause element. Id. Circumstantial evidence failed
       to establish with reasonable certainty that the defendant’s acts proximately caused the plaintiff
       to fall because the evidence was unclear as to exactly where the plaintiff fell and as to other
       possible causes including wet surfaces nearby. Id. at 898. We found it unreasonable to infer
       the plaintiff was on the pile of snow on the edge of the driveway when he fell and, therefore,
       it was unreasonable to infer that the snow pile caused his fall. Id. at 897. Here, Foley injured
       his back while pulling at the rebar; if Builtech had a duty as the dissent suggests, the question
       of proximate cause of Foley’s injury remains a question of fact.
¶ 72       The dissent also relies on Gerasi v. Gilbane Building Co., 2017 IL App (1st) 133000.
       Infra ¶ 105. In Gerasi, nothing in the defendant’s contract with the owner of the premises
       required the defendant to supervise the subcontractors’ work—there was “no evidentiary basis
       for [the plaintiff’s] contention that [the defendant] was obligated to do more than it did to
       ensure that contractors complied with its safety plan.” Gerasi, 2017 IL App (1st) 133000, ¶ 57.
       Without these obligations, we held that the plaintiff could not predicate the defendant’s liability
       on its failure to enforce its safety plan. Id. Here, however, the facts present a question as to
       whether Builtech breached its duty by negligently failing to supervise and/or keep the jobsite
       safe as it had agreed to do and whether that breach was the proximate cause of Foley’s injury.

¶ 73                                        Vicarious Liability
¶ 74       Builtech also cites a case in which the trial court found neither vicarious nor direct liability.
       In LePretre v. Lend Lease (US) Construction, Inc., 2017 IL App (1st) 162320, no written
       contract existed between the general contractor and the plaintiff’s employer. The general
       contractor retained a concrete subcontractor, which in turn retained plaintiff’s employer to
       install rebar for the concrete pour. Id. ¶ 3. The general contractor did not provide safety

                                                    - 11 -
       guidelines as to the installation of the rebar and did not communicate with the plaintiff’s
       employer or any of its employees regarding how to install the rebar, and employees did not
       look to the general contractor to remedy any sort of alleged safety hazard. Relying on Carney,
       the LePretre court pronounced that, if the control retained by the employer gave rise to a
       master-servant relationship, the employer might be liable for the negligence of the contractor’s
       employees under the laws of agency; “[h]owever, agency law, under which an employer may
       be vicariously liable for the torts of its employees, is not the same as when an employer is
       directly liable for its own negligence.” Id. ¶ 29.
¶ 75       Comment a to section 414 explains,
                “If the employer of an independent contractor retains control over the operative detail
                of doing any part of the work, he is subject to liability for the negligence of the
                employees of the contractor engaged therein, under the rules of that part of the law of
                Agency which deals with the relation of master and servant.” Restatement (Second) of
                Torts § 414 cmt. a, at 387 (1965).
       The Carney court, interpreting this comment, stated: “The first sentence of comment a does
       not explain when section 414 applies. Rather, it explains when section 414 does not apply.”
       Carney, 2016 IL 118984, ¶ 38. Citing Aguirre v. Turner Construction Co., 501 F.3d 825, 829
       (7th Cir. 2007), the Carney court explained:
                “If the control retained by the employer is such that it gives rise to a master-servant
                relationship, thus negating the person’s status as an independent contractor, the
                employer may be liable for the negligence of the contractor’s employees under the law
                of agency. Agency law, under which an employer may be vicariously liable for the torts
                of its employees, is distinct from the principles encompassed in section 414, under
                which an employer is directly liable for its own negligence.” Carney, 2016 IL 118984,
                ¶ 38.
       In other words, “section 414 takes over where agency law ends.” (Internal quotation marks
       omitted.) Id.; see LePretre, 2017 IL App (1st) 162320, ¶ 28 (recognizing Carney’s holding that
       section 414 only articulates basis for imposing direct liability).
¶ 76       Comment a continues:
                “The employer may, however, retain a control less than that which is necessary to
                subject him to liability as master. He may retain only the power to direct the order in
                which the work shall be done, or to forbid its being done in a manner likely to be
                dangerous to himself or others. Such a supervisory control may not subject him to
                liability under the principles of Agency, but he may be liable under the rule stated in
                this Section unless he exercises his supervisory control with reasonable care so as to
                prevent the work which he has ordered to be done from causing injury to others.”
                (Emphasis added.) Restatement (Second) of Torts § 414 cmt. a, at 387 (1965).
       In other words, in a case where agency principles do not apply to impose vicarious liability on
       a principal, an exercise of supervisory control without reasonable care taken may create
       liability.
¶ 77       But where, as here, the evidence of control is not clear-cut, we must reverse. The question
       is whether a general contractor retained sufficient control over the safety aspects of a project
       to be liable to an independent contractor’s employee for the general contractor’s failure to
       properly exercise that control. LePretre distinguishes the facts in Lederer, 2014 IL App (1st)


                                                  - 12 -
       123170, which was called into question by our supreme court in Carney. The facts in Lederer,
       however, suggest factors courts should consider in deciding the extent of a general contractor’s
       liability. The Lederer court found that although the mere existence of a safety program, safety
       manual, or safety director is insufficient, standing alone, to impose liability under the retained
       control exception, the general contractor specifically prohibited one means or method of
       performing the work—using stilts for drywall work—which was enough to subject it to
       liability. The evidence showed that laborers looked to the general contractor to remedy a safety
       hazard and that the general contractor had a strong presence on the site inspecting safety
       precautions.
¶ 78       Although “[d]efendant’s mere presence at the job site, without more, is insufficient
       evidence of retained control for purposes of section 414” (Carney, 2016 IL 118984, ¶ 55), we
       are presented with more evidence that requires fact-finding regarding each party’s role. The
       two Chicago Town workmen testified through an interpreter, and their deposition transcripts
       are at times confusing. Also, the photographic exhibits may be probative. According to Bokar,
       they were not taken after Foley was injured to document where and how the accident happened,
       so they must have been taken before and show disarray of the rebar. The witnesses’ testimony
       regarding Builtech’s supervisory authority raises a question as to how much retained control it
       had both under the contract and as demonstrated by Bokar’s, Ribskis’s, and Foley’s deposition
       testimony. And a question of fact remains as to whether this case involves less than a specific
       prohibition of one means or method of performing the work (Lederer) or more than the
       complete lack of supervision seen in the other cases discussed (Carney, Fonseca, Snow).

¶ 79                                           Premises Liability
¶ 80       Additionally, Foley argues that his injury on the construction site was due to unsafe
       material storage and material handling. Foley asserts a question of fact exists as to whether
       Builtech had actual or constructive notice of the dangerous condition of the rebar.
¶ 81       Relying on Carney, 2016 IL 118984, ¶ 55, Builtech responds that Bokar’s “mere presence”
       at the jobsite does not impute actual or constructive notice under Restatement sections 343 or
       414. But the evidence establishes far more involvement by Builtech than the defendant’s
       involvement in Carney, where only one person had any interaction with anyone from the
       defendant railroad. Id. Without more, there was no issue of fact regarding whether the railroad
       retained the control necessary to trigger potential liability. Id. ¶ 44. This case presents a
       different scenario. Section 343 of the Restatement (Second) of Torts entitled “Dangerous
       Conditions Known to or Discoverable by Possessor” provides:
                    “A possessor of land is subject to liability for physical harm caused to his invitees
                by a condition on the land if, but only if, he
                    (a) knows or by the exercise of reasonable care would discover the condition, and
                should realize that it involves an unreasonable risk of harm to such invitees, and
                    (b) should expect that they will not discover or realize the danger, or will fail to
                protect themselves against it, and
                    (c) fails to exercise reasonable care to protect them against the danger.” (Emphasis
                added.) Restatement (Second) of Torts § 343 (1965).
¶ 82       The reporter’s notes indicate section 343 should be read together with section 343A, the
       companion section:


                                                   - 13 -
               “Known or Obvious Dangers
                   (1) A possessor of land is not liable to his invitees for physical harm caused to them
               by any activity or condition on the land whose danger is known or obvious to them,
               unless the possessor should anticipate the harm despite such knowledge or
               obviousness.” Id. § 343A (1965).
       The word “known” denotes not only knowledge of the existence of the condition but also an
       appreciation of the danger of the condition, “and the probability and gravity of the threatened
       harm must be appreciated.” Id. § 343A(1) cmt. b (1965).
¶ 83       Regarding sections 343 and 343A of the Restatement (Second) of Torts, the Illinois
       Supreme Court discussed the lower courts’ position that these sections should govern a
       defendant’s possible liability to those lawfully on his or her premises in Ward v. K Mart Corp.,
       136 Ill. 2d 132, 151 (1990).
                   “We recognize that the Restatement speaks to the more general question of liability,
               and not specifically to the existence of a duty. But we think the principles expressed
               there are consistent with the general duty of reasonable care owed to invitees and
               licensees, and they are relevant to the resolution of whether an injury was reasonably
               foreseeable. We emphasize, however, that since the existence of a duty turns in large
               part on public policy considerations, the magnitude of the burden of guarding against
               the injury, and the consequences of placing that burden upon the defendant, as well as
               the likelihood of injury and the possible serious nature of such an injury must also be
               taken into account.” Id.
¶ 84       Builtech contends it had no actual or constructive notice because the tangled rebar was
       “hidden” in the pile. But Bokar testified that he inspected the jobsite daily looking for potential
       safety hazards. Witnesses agree the site itself was “small,” and Bokar stated there was no need
       for him to have an assistant superintendent to help oversee the project. The excavator’s witness
       stated there was little room to maneuver on the small site, and he had overheard at least one
       ironworker complaining about the inconvenience of having to get around the excavating being
       done and the partial foundations that were being built in stages. Alfaro and Ramirez each stated
       the rebar piles were properly stacked; Foley stated the rebar had been moved and was in
       disarray. There are genuine issues of material fact as to whether the rebar was stacked in a safe
       manner or had dirt covering it and whether Builtech’s oversight of the jobsite would have
       revealed an unsafe condition.
¶ 85       The dissent theorizes that if Builtech had seen the “tangled mess” of rebar when Bokar
       inspected the site before Foley’s injury and directed Chicago Town to again restack the tangled
       rebar, “nothing would have prevented Foley from doing exactly what he did when he was
       injured: Foley was free to decide to perform the task alone, to refrain from calling for
       assistance, and to pull on tangled pieces of rebar in an attempt to untangle them.” Infra ¶ 110.
       The dissent concludes that this hypothetical scenario demonstrates that Builtech’s conduct did
       not proximately cause Foley’s injury. But this argument instead suggests that the condition of
       the rebar proximately caused Foley’s injury—had Builtech ordered the rebar restacked, it
       would not have been tangled, and Foley would have been able to pull out the rebar he needed,
       avoiding injury. And Builtech was responsible for the conditions at the jobsite.
¶ 86       The dissent concludes, “Liability under the foregoing scenario would not attach unless a
       Builtech employee in the normal course of his or her duties observed a subcontractor’s
       employee performing a task in an unsafe manner and failed to stop it” (infra ¶ 110). This

                                                   - 14 -
       creates an impossible standard because, absent firsthand observation of the employee, no
       contractor would be liable for any injury caused by negligence on a jobsite.
¶ 87        Whether a contractor retained control sufficient to trigger liability presents a question of
       fact, and the deposition testimony shows Builtech had an employee specifically monitoring
       safety at the worksite, who was authorized to halt unsafe work practices. Testimony indicated
       that any Builtech employee was empowered to stop a subcontractor’s employees who were
       doing a dangerous task and Builtech required Chicago Town to comply with Builtech’s own
       safety rules. “[T]he question whether the particular connections and activities in a given case
       were such that an owner could be deemed to have charge was a question of fact for the jury to
       determine.” Larson v. Commonwealth Edison Co., 33 Ill. 2d 316, 322 (1965) (large number of
       contractors involved in alteration work in several buildings; defendant liable only if it “had
       charge” of construction operations under Structural Work Act (Ill. Rev. Stat. 1957, ch. 48,
       ¶ 69)).
¶ 88        The dissent cites premises liability cases affirming summary judgments for defendants that
       required evidence supporting an inference “that a landowner who did not create a dangerous
       condition on its premises either knew or should have known of that condition.” Infra ¶ 111
       (citing Carney, 2016 IL 118984, ¶ 94, Hanna v. Creative Designers, Inc., 2016 IL App (1st)
       143727, and Tomczak v. Planetsphere, Inc., 315 Ill. App. 3d 1033, 1038-39 (2000)). But in
       each of these cases, no evidence of notice was produced. In contrast, here, the witnesses
       contradict one another on several points, and Bokar testified as to his own daily involvement
       in the project. The evidence presented raises an issue of whether Builtech retained sufficient
       control over the subcontractor’s work to trigger liability for its employee’s injury. After
       reviewing de novo the pleadings, depositions, exhibits, and admissions on file and construing
       the pleadings, depositions, admissions, and affidavits strictly against the movant and liberally
       in favor of the opponent (Martinez, 296 Ill. App. 3d at 611), we cannot say, as a matter of law,
       that Builtech was entitled to summary judgment. There was sufficient evidence of retained
       control to present a question of fact.

¶ 89      Reversed and remanded.

¶ 90       JUSTICE MASON, dissenting:
¶ 91       I respectfully disagree with my colleagues’ conclusion that genuine issues of material fact
       exist as to whether Builtech retained control over safety at the work site where Foley was
       injured. Supra ¶ 2. It clearly did. What is missing in this case is any evidence that Builtech
       breached its duty to Foley or that such breach was a proximate cause of Foley’s injury. Nor is
       there any evidence that Builtech had notice of a dangerous condition on its property so as to
       support a claim for premises liability. Because these are essential elements of Foley’s claims,
       I would affirm summary judgment in favor of Builtech. Accordingly, I respectfully dissent.
¶ 92       At the outset, I note that Builtech did not control the “means and methods” of Chicago
       Town’s work at the site and so is not vicariously liable for Chicago Town’s negligence. I do
       not equate control over “means and methods,” i.e., how the subcontractor completes the work
       it has agreed to perform, with the ability to stop work being performed in an unsafe manner.
       Notwithstanding conclusory deposition testimony to the contrary, under its contract with
       Builtech (who, as general contractor, performed no work of its own on the project), Chicago
       Town agreed to furnish “all labor, material, service, and equipment” and was responsible for

                                                  - 15 -
       the handling, unloading, and safe storage of materials necessary to the work it agreed to
       perform. Chicago Town decided how much and what type of rebar to order, how to store the
       rebar on-site, the method for placing the rebar in the foundation frames, when and how to pour
       concrete, and when and how to strip the rebar from the frames. Chicago Town determined
       which and how many of its employees would be sent to the site to perform the work. Finally,
       Chicago Town was also responsible for the safety of its employees on the site. Under these
       circumstances, as a matter of law, Builtech did not control the “means and methods” of
       Chicago Town’s work. See Carney, 2016 IL 118984, ¶ 38 (“If the control retained by the
       employer is such that it gives rise to a master-servant relationship, thus negating the person’s
       status as an independent contractor, the employer may be liable for the negligence of the
       contractor’s employees under the law of agency.”). Consequently, although Foley asserted in
       the trial court that Builtech could be vicariously liable under agency principles for Chicago
       Town’s negligence, this contention, abandoned on appeal, is wrong as a matter of law.
¶ 93       But under the evidence in this case and under the law, Builtech clearly retained control
       over safety sufficient to potentially implicate direct liability for its own negligence under
       section 414. “One who entrusts work to an independent contractor, but who retains control of
       any part of the work, is subject to liability for physical harm to others for whose safety the
       employer owes a duty to exercise reasonable care, which is caused by his failure to exercise
       his control with reasonable care.” Restatement (Second) of Torts § 414 (1965). The terms of
       its contract with the owner, the provisions of its safety manual, and the testimony of its
       employees all establish that Builtech had general supervisory authority over the work of
       subcontractors at the site and the authority to stop that work if it was being performed in an
       unsafe manner and that subcontractors were obligated to adhere to such directions. There is
       also no dispute that Builtech owed a duty of care to those on the premises, including Foley, to
       use reasonable care in exercising its retained control over safety. Builtech had, in fact,
       exercised that authority before the date of Foley’s injury when Bokar directed that safety caps
       be placed on the strips of rebar and directed a Chicago Town employee to don a safety vest.
       See Wilkerson, 379 Ill. App. 3d at 497 (“Although the contract between [the subcontractor]
       and defendant seemingly left to [the subcontractor] control of the operative details of its work
       and the safety of its employees, defendant’s actions on the jobsite show defendant retained
       more than a general right of supervision. The best evidence of this is the December 12, 2002,
       letter asserting defendant’s discretionary authority to stop [the subcontractor’s] work.”).
¶ 94        Given this evidence, the majority correctly invokes Wilkerson but, instead of finding that
       a duty exists, concludes that issues of fact remain on that question and reverses. I disagree with
       this analysis. The control retained by Builtech was sufficient, as a matter of law, to render it
       potentially liable for its own negligence under section 414. Restatement (Second) of Torts
       § 414 cmt. a, at 387 (1965) (one who hires an independent contractor “may retain only the
       power *** to forbid [the work] being done in a manner likely to be dangerous to himself or
       others. Such a supervisory control may not subject him to liability under the principles of
       Agency, but he may be liable under the rule stated in this Section unless he exercises his
       supervisory control with reasonable care so as to prevent the work he has ordered to be done
       from causing injury to others.”); Bokodi, 312 Ill. App. 3d at 1063 (general contractor “went to
       great lengths to control the safety standards at the work site”).
¶ 95        The existence of a duty under section 414 is not the real issue in this case. Rather, the real
       issue is whether Foley adduced any evidence that anything Builtech did or failed to do within


                                                   - 16 -
       the scope of its retained control over safety proximately caused or contributed to his injury. In
       other words, the issue is whether Foley has raised a genuine issue of material fact as to whether
       (i) Builtech breached its duty and (ii) whether that breach was a proximate cause of his injury.
       He has not. The existence of a duty without evidence of a breach or proximate cause is fatal to
       Foley’s claim. See Carney, 2016 IL 118984, ¶ 26 (“the plaintiff must plead and prove the
       existence of a duty owed by the defendant to the plaintiff, a breach of that duty, and injury
       proximately resulting from the breach”); Milevski v. Ingalls Memorial Hospital, 2018 IL App
       (1st) 172898, ¶ 28 (same); Snow, 2017 IL App (1st) 151226, ¶ 49 (same); see also Illinois
       Pattern Jury Instructions, Civil, No. 55.03 (2011) (plaintiff in construction negligence case has
       burden to prove that (i) defendant retained some control over the safety of the work,
       (ii) defendant acted or failed to act in specified ways, and in so acting or failing to act, was
       negligent in that manner in which it exercised, or failed to exercise, its retained control,
       (iii) plaintiff was injured, and (iv) defendant’s negligence was a proximate cause of plaintiff’s
       injuries).
¶ 96        In order to establish the existence of a genuine issue of material fact on the issues of breach
       and proximate cause, it was incumbent on Foley to point to some evidence in the record
       supporting the reasonable inference that Builtech knew or should have known of the condition
       of the pile of rebar before his injury and, in the exercise of its retained control over safety, was
       in a position to prevent that injury. Restatement (Second) of Torts § 414, cmt. b, at 387-88
       (1965) (general contractor may be liable for its own negligence if it “fails to prevent the
       subcontractors from doing even the details of the work in a way unreasonably dangerous to
       others, if [it] knows or by the exercise of reasonable care should know that the subcontractors’
       work is being so done, and has the opportunity to prevent it by exercising the power of control
       which [it] has retained”); Id. § 343 (1965) (landowner may be liable for injury to invitee by
       condition on land, but only if landowner “(a) knows or by the exercise of reasonable care would
       discover the condition, and should realize that it involves an unreasonable risk of harm to
       invitees, and (b) should expect that they will not discover or realize the danger, or will fail to
       protect themselves against it, and (c) fails to exercise reasonable care to protect them against
       the danger”). The evidence shows that when the rebar was delivered, Chicago Town
       employees, consistent with the provisions of its subcontract with Builtech, accepted delivery
       and stacked the material on the site. When directed to do so by Builtech to accommodate
       excavation work, Chicago Town employees moved the rebar and restacked it. The Chicago
       Town employees involved in this task testified that they restacked the rebar properly. There is
       absolutely no evidence in the record that Builtech was obligated to or actually did supervise or
       direct the manner in which this task was performed. Accordingly, if there was a dangerous
       condition as a result of the way in which the rebar was stacked, that condition was created
       solely by Foley’s coworkers. Moreover, Foley readily admitted that he recognized that the
       rebar he attempted to pull from the pile was tangled and knew from his 20 years’ experience
       as an ironworker how he should go about removing pieces from the pile and, in particular,
       what he should not do in an effort to accomplish that task.
¶ 97        The question then is whether Builtech, in advance of Foley’s injury, knew or should have
       known of an unsafe condition in the stacked rebar so that it can potentially be held liable for




                                                    - 17 -
        (i) failing to exercise its retained control over safety by directing that the rebar again be
        restacked or (ii) a dangerous condition on the land. 1
¶ 98         On this point, Foley offers only speculation. There is no evidence that before the date Foley
        was injured any Builtech employee (or any Chicago Town employee, for that matter) noticed
        or was advised of any unsafe condition with respect to the rebar stored on the site. If Bokar
        had seen tangled rebar on the site, he would have directed Chicago Town to restack it. Foley
        himself admitted that, when he arrived early on the morning of May 21, he noticed nothing
        dangerous about the pile of rebar. Before Foley started working, he did not observe that the
        stacked rebar was “buried” or a “tangled mess.” It was only after 45 minutes, during which
        Foley removed about two dozen pieces of rebar from the stack, that he noticed that shorter
        pieces “hidden underneath” were tangled. See Pestka v. Town of Fort Sheridan Co., 371 Ill.
        App. 3d 286, 302-03 (2007) (general contractor not liable as a matter of law for injury to
        employee of subcontractor when employee was injured shortly after he began loading I-beams
        on a trailer and no one from general contractor was present); Cochran, 358 Ill. App. 3d at 879-
        80 (where unsafe ladder setup had been in place for only an hour before plaintiff’s injury and
        there was no evidence that any of general contractor’s employees observed or knew of setup
        before accident, summary judgment in favor of general contractor affirmed).
¶ 99         Foley points to photographs in the record of the pile of rebar, but the originals of the photos
        have not been provided to this court, the black and white photographs are indecipherable, the
        color photos are far from clear, and no witness was able to state when those photographs were
        taken. That being the case, it is impossible to say whether the photographs accurately reflect
        how the materials appeared on the date of Foley’s injury. Moreover, if the photos were taken
        after Foley’s injury, they show only how the rebar appeared after Foley had removed two
        dozen pieces of rebar to discover the shorter, tangled rebar hidden underneath. Consequently,
        because no witness was able to say when the photographs were taken and what they depict,
        their admissibility is questionable, and their relevance is marginal, at best.
¶ 100        Under these facts, any finding that Builtech breached its duty to exercise control over safety
        or is responsible for a dangerous condition on the premises because it knew or should have
        known of the unsafe condition of the rebar would be based not on evidence but on speculation.
        A trier of fact would have to speculate that even though (i) no Builtech employee saw a
        dangerous condition on the property before or on May 21, (ii) no one, including no employee
        from Chicago Town, had advised Builtech of a dangerous condition regarding the rebar before
        May 21, and (iii) Foley himself, an experienced ironworker, saw no dangerous condition when
        he arrived on May 21, Builtech should have known through some unidentified source about
        the tangled rebar. No verdict in Foley’s favor based on such speculation could stand. See
        Milevski, 2018 IL App (1st) 172898, ¶ 27 (“[M]ere speculation, conjecture, or guess is
        insufficient to withstand summary judgment.” (Internal quotation marks omitted.)).
¶ 101        Further, beyond the lack of evidence that Builtech breached its duty to oversee safety on
        the work site, there is likewise a complete absence of any evidence that such failure
        proximately caused Foley’s injury. Foley was injured when, contrary to his 20 years of
        experience and training as an ironworker, he attempted to pull a piece of rebar that had become

            Because Builtech performed no work of its own at the site and Chicago Town was responsible
            1

        under its contract for the handling, unloading, and safe storage of the rebar, only Chicago Town would
        have been responsible for restacking the material.

                                                     - 18 -
        tangled with other pieces and did so in a way that injured his back. Foley admitted that he
        required no training or supervision to move the rebar and that he had previous experience in
        separating rebar when pieces had become tangled. In violation of the provisions of Builtech’s
        safety manual (“If the load is awkward or heavy to lift, get help”; “Do not jerk the load”),
        Foley admitted that in attempting to remove rebar from the pile he both jerked it and then
        pulled as hard as he could to try to free it. In other words, Foley did exactly what Builtech’s
        safety manual told him not to do and, as a result, injured himself.
                    “Q. So when you were jerking it, that’s when you felt the pop in your neck?
                    A. Yeah, but sometimes that’s the only way you can get bars out if you jerk them
                hard enough.”
¶ 102        Foley admitted that, upon discovering the tangled rebar, he could have called Mike
        Chapman, Chicago Town’s owner, and asked for another ironworker to assist him but decided
        not to because he knew Chapman wanted to start pouring concrete by noon that day. 2 Further,
        although Chicago Town had two laborers on-site, union rules prevented anyone but
        ironworkers from handling rebar, and Foley did not pursue obtaining permission for the
        laborers to help him. And according to Foley, he did not see any Builtech employee on the
        work site that morning. So the conclusion is unavoidable that Foley decided to perform a task
        in an unsafe manner and at a time when no Builtech employee was present to observe him,
        much less prevent him from doing so.
¶ 103        Accordingly, just as discussed above regarding the existence of a breach, any conclusion
        that Builtech’s conduct proximately caused Foley’s injury would be based on improper
        speculation that, even though no Builtech employee saw Foley handling the rebar in an unsafe
        manner, Builtech could have somehow prevented Foley’s injury. See Nowak v. Coghill, 296
        Ill. App. 3d 886, 895 (1998) (“[P]roximate cause can only be established when there is a
        reasonable certainty that defendant’s acts caused plaintiff’s injury. [Citation.] Although a
        plaintiff need not prove his case at the summary judgment stage of the proceedings, if he fails
        to present sufficient evidentiary facts to support the elements of his cause of action, including
        the proximate cause element, then summary judgment in favor of the defendant is
        appropriate.”).
¶ 104        We recently addressed similar issues and affirmed summary judgment in favor of a general
        contractor in Gerasi v. Gilbane Building Co., 2017 IL App (1st) 133000. In that case, Gerasi,
        an electrical subcontractor’s employee, was injured when he attempted to provide temporary
        power for a welder by connecting the equipment to an available breaker in the building’s
        electrical system. The breaker was defective (a fact unknown to Gilbane, the general
        contractor), and Gerasi, contrary to Gilbane’s safety manual, failed to use available protective
        equipment for his eyes, face, and hands. Gerasi was a journeyman electrician and had
        performed such temporary power connections hundreds of times before without wearing
        protective equipment. No Gilbane employee observed Gerasi at the time of the accident. As
        here, Gerasi sued Gilbane as the general contractor, alleging that it had a duty to stop work
        being performed in an unsafe manner and failed to provide safety gear and a safe place to work.
¶ 105        For purposes of the analysis we assumed that the general contractor retained control over
        safety sufficient to trigger potential liability under section 414. Id. ¶ 52. We then assessed the

            2
             Foley testified: “I was trying to do right by Mike without having to *** let him get his laborers
        out there and give me a hand.”

                                                     - 19 -
        evidence to determine whether “Gilbane negligently breached a duty within the scope of its
        retained control and [whether] its breach proximately caused Gerasi’s injuries.” Id. ¶ 53.
¶ 106        As to Gilbane’s alleged negligence in enforcing its safety plan, we noted that nothing in
        Gilbane’s contract with the owner of the premises required it to provide full-time supervision
        of subcontractors’ work on the project. We found that Gilbane’s preparation of a detailed safety
        plan, the commitments it obtained from subcontractors to adhere to that plan, and its weekly
        safety meetings with subcontractors all fulfilled the duty Gilbane owed pursuant to its retained
        control over safety. Id. ¶ 57. We further found that, “in the undisputed absence of any
        requirement that Gilbane personally supervise tie-ins to ensure that they conformed to its safety
        plan ***, nothing that Gilbane did or failed to do contributed to Gerasi’s accident.” Id. ¶ 60.
¶ 107        We also observed that Gerasi had adduced no evidence that Gilbane knew or should have
        known that the subcontractor’s employees were performing power connections in an unsafe
        manner or that there were defects in the breakers that posed a hazard to electricians so as to
        implicate premises liability. Id. ¶ 64. Gilbane’s construction manager was not required to be
        on-site full time, and there was no evidence he ever personally observed any electrician
        performing a temporary power connection in an unsafe manner or that he should have known
        that electricians were not using safety equipment when they were doing so. Id. (“Thus, at
        bottom, Gerasi’s claim is based on the circumstances that Gilbane did not insist on a procedure
        for a temporary tie-in that had never before been used and did not warn Gerasi of a dangerous
        condition that Gilbane did not know or have reason to know existed.”). We ultimately
        concluded that no genuine issue of fact existed regarding Gilbane’s breach of duty or proximate
        cause, either as to its retained control over safety or regarding Gerasi’s premises liability claim,
        and affirmed summary judgment in Gilbane’s favor. Id. ¶ 67.
¶ 108        The analysis in Gerasi applies with equal force to this case. As in Gerasi, pursuant to its
        contract with the owner, Builtech was not obligated to provide full-time supervision on-site.
        So when the majority observes that “[p]art of Bokar’s job was to stop a worker from improperly
        lifting a heavy item” (supra ¶ 10), the unspoken assumption is that Builtech had a duty to
        provide full-time supervision on the site, which is refuted by the terms of its contract with the
        owner. Likewise, the terms of Builtech’s contract with the owner did not prevent Builtech from
        delegating primary responsibility for work site safety to the various subcontractors it hired to
        work on the project. See LePretre, 2017 IL App (1st) 162320, ¶ 44 (noting that general
        contractor had delegated its responsibility for trade-specific safety and workmanship to its
        subcontractors). Bokar testified that he visited the site every day but spent the majority of his
        time in Builtech’s office across the street coordinating the schedules of subcontractors on the
        project. Also, just as in Gerasi, Builtech had an extensive safety manual that it required its
        subcontractors to adhere to, and Bokar conducted weekly safety meetings. Builtech’s manual
        covered all aspects of work site safety, including the proper methods workers should use for
        lifting heavy material. Foley’s experience and training as an ironworker taught him that he
        should not attempt to pull or jerk tangled pieces of rebar, and he admitted that the piece of
        rebar he was attempting to remove from the pile moved only slightly when he initially pulled
        it. Instead of getting help, Foley continued to pull and jerk the rebar in an effort to remove it,
        causing his injury. Just like the plaintiff in Gerasi, Foley was an experienced ironworker
        handling rebar as he had hundreds of times before, no one from Builtech observed him handling




                                                     - 20 -
        the rebar, and nothing Builtech did or failed to do contributed to the unsafe manner in which
        he chose to handle it. 3
¶ 109       That Builtech’s conduct did not proximately cause Foley’s injury is best illustrated by
        assuming that, as Foley contends, Builtech should have seen the “tangled mess” of rebar when
        Bokar inspected the site either before or earlier in the day of Foley’s injury. If, as a result,
        Builtech directed Chicago Town to again restack the tangled rebar, nothing would have
        required Builtech to oversee that task, and nothing would have prevented Foley from doing
        exactly what he did when he was injured: Foley was free to decide to perform the task alone,
        to refrain from calling for assistance, and to pull on tangled pieces of rebar in an attempt to
        untangle them. Liability under the foregoing scenario would not attach unless a Builtech
        employee in the normal course of his or her duties observed a subcontractor’s employee
        performing the task in an unsafe manner and failed to stop it. This is precisely the evidence
        that is missing in this case.
¶ 110       Although the majority posits that this creates an “impossible standard” (supra ¶ 87), it is
        no more impossible than in countless premises liability cases in which the plaintiff must adduce
        evidence from which it can be inferred that a landowner who did not create a dangerous
        condition on its premises either knew or should have known of that condition. Absent such
        evidence, summary judgment is proper. See, e.g., Carney, 2016 IL 118984, ¶ 94 (“no evidence
        was presented that defendant knew or should have known the extent to which the transition
        plate on the Polk Street bridge extended into the roadbed”; summary judgment against plaintiff
        affirmed); Hanna v. Creative Designers, Inc., 2016 IL App (1st) 143727, ¶¶ 10, 14 (stylist at
        hair salon injured when flip-top counter fell on her shoulder; no evidence that operator of salon
        had actual or constructive notice of any defect in the countertops; summary judgment against
        plaintiff affirmed); Tomczak v. Planetsphere, Inc., 315 Ill. App. 3d 1033, 1038-39 (2000)
        (plaintiff injured as a result of water on surface of roller skating rink; no evidence adduced of
        how long water had been on surface; “[u]nder these circumstances, liability cannot be imposed
        upon the owner for the presence of a substance that no one had knowledge of immediately
        prior to the occurrence. To do so would be to make the owner the insurer of the safety of the
        plaintiff” (citing Olinger v. Great Atlantic & Pacific Tea Co., 21 Ill. 2d 469, 476 (1961))).
¶ 111       Foley can point to no affirmative duty imposed on Builtech, either under its contracts with
        the owner and Chicago Town or under the law, to supervise the activities of all employees on
        the work site to make sure they were performing their respective tasks safely. Imposing liability
        under the circumstances here would effectively render Builtech the insurer of the safety of all
        subcontractors’ employees on the work site and would penalize it for implementing safety
        manuals and otherwise exercising supervisory control over safety. See Carney, 2016 IL
        118984, ¶ 61. Builtech did not create the allegedly unsafe condition of the rebar, and the record
        contains absolutely no evidence that Builtech knew or should have known of that condition
        before Foley was injured.
¶ 112       Whether viewed as a failure to raise a genuine issue of material fact as to (i) Builtech’s
        breach of duty or (ii) the proximate relationship between that breach and his injury, or both,

            3
              Indeed, Builtech’s safety manual has the same provisions regarding provision of temporary power
        at issue in Gerasi. If Foley had been an electrician performing a temporary power connection and no
        one from Builtech observed him or had reason to know that he was performing the task in an unsafe
        manner, Gerasi would be indistinguishable from this case.

                                                     - 21 -
Foley’s claims premised on negligence and premises liability fail as a matter of law and were
properly resolved on summary judgment.




                                         - 22 -